Citation Nr: 9931867	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1995.  His appeal comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable.  The Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more (in pertinent part, 
disabilities of both lower extremities or affecting a single 
body system, e.g., orthopedic, will be considered one 
disability) and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1998).  In this case, the schedular 
evaluation is less than total and the veteran meets the 
percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  Service connection has 
been established for degenerative disc disease, currently 
evaluated at 60 percent; residuals of left foot and ankle 
injury with pes plantus, hallux valgus, calluses and 
arthritis, currently evaluated at 10 percent; right foot and 
ankle injury with pes plantus, hallux valgus, calluses and 
arthritis, currently evaluated at 10 percent; dermatitis of 
the chest, currently evaluated at zero percent; and 
epididymitis, currently evaluated at zero percent.  These 
disabilities have been collectively rated at 70 percent since 
May 1996.

In light of the above, the question becomes whether the 
veteran's service-connected disabilities are so severe that 
they would make it impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.340, 3.341, 4.16.  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the United States 
Court of Veterans Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by non-service connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran was separated from active service 
in December 1995.  He worked as a correctional officer from 
July 1996 to March 1997.  He testified at a December 1997 RO 
hearing that his ankles and back interfered with his 
abilities to perform his job duties, which included prolonged 
standing and sitting.  He said he attempted to secure more 
accommodating employment within the corrections department, 
but he was forced to resign as a result of his back and ankle 
pains.  Following his employment with the corrections 
department, he worked at Radio Shack from November 1996 to 
January 1997 for the Christmas season.  His employer at Radio 
Shack submitted an undated letter indicating that the veteran 
was not required to do lifting, office cleaning, or vacuuming 
because of his back.

The record includes a February 1998 medical report indicating 
that the veteran presented complaints of neck pain, bilateral 
shoulder pain, temporomandibular joint pain, arm pain, low 
back pain, and leg paresthesia.  In the opinion of the 
examiner, the veteran was "totally incapacitated at [that] 
time due to chronic low back pain."  The report noted that 
the veteran had been receiving care for low back pain and 
lumbar disc syndrome, and it referred to an attachment that 
is not associated with the claims folder.

The record includes a March 1999 Social Security 
Administration (SSA) finding that the veteran is totally 
disabled based on the disabilities of degenerative disc 
disease, degenerative joint disease, and anxiety.  Because 
the finding is based in part on a non-service connected 
disability, it is not entirely probative of whether the 
veteran's service connected disabilities, alone, are 
rendering the veteran totally disabled.  This additional 
evidence was not submitted within a period of 90 days 
following the mailing of notice to the veteran that his 
appeal had been certified to the Board for appellate review 
and that the appellate record had been transferred to the 
Board.  38 C.F.R. § 20.1304(a) (1998).  The record does not 
reflect that this additional evidence has been considered by 
the RO or that waiver of such consideration has been 
requested.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant . . . which is 
accepted by the Board . . . must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived . . ."  38 C.F.R. § 20.1304(c).

In the opinion of the Board, additional development to 
determine the degree of functional impairment attributable to 
the service-connected disabilities is necessary prior to a 
final decision on the veteran's claim.  Therefore, the case 
is REMANDED to the RO for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record, including treatment 
records from the "attending physician" 
who saw the veteran in February 1998, and 
associate them with the claims file.  The 
RO should also attempt to obtain the 
attachment referred to in the February 
1998 medical report at the end of the 
section marked "Physical findings."

2.  With any necessary authorization the 
RO should obtain copies of all Social 
Security Administration records, both 
medical and administrative, relating to 
its decision regarding the veteran's 
employability.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his degenerative 
disc disease and residuals of right and 
left ankles/foot injury with pes planus, 
hallux valgus, calluses and arthritis.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should offer a 
specific medical opinion at to whether it 
is as likely as not that the veteran's 
service-connected disabilities are 
rendering him incapable of sustaining 
gainful employment.

A complete rationale for any opinion 
expressed must be provided.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability due to service connected 
disabilities.  

5. If the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This REMAND is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

